UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4390



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO GRODE MARTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Pamela Meade Sargent,
Magistrate Judge. (CR-02-2)


Submitted:   September 19, 2005           Decided:   October 20, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Grode Martin, Appellant Pro Se.       Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lorenzo Grode Martin was convicted of criminal contempt

under 18 U.S.C.A. § 401(3) (West Supp. 2005), for violating a

preliminary injunction issued in a separate civil action.           Martin

appeals, contending that his conviction is invalid because the

preliminary injunction subsequently was vacated for failure to

comply with Rule 65(a)(1) of the Federal Rules of Civil Procedure.

However,   absent   circumstances   not   present    in   this   case,   the

invalidity of a permanent injunction is not a legitimate defense to

criminal contempt for violating the order imposing the injunction.

Walker v. City of Birmingham, 388 U.S. 307, 315 (1967); United

States v. United Mineworkers of Am., 330 U.S. 258, 293-94 (1947);

United States v. Emerson, 270 F.3d 203, 213 (5th Cir. 2003).

Accordingly, we affirm Martin’s conviction.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                - 2 -